Citation Nr: 1232389	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for claimed chest condition manifested by costochondritis, shortness of breath and pain.  

2.  Entitlement to service connection for claimed hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1973.  He is shown to have served in the Republic of Vietnam from August 1971 to April 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO dated in August 2007 and November 2008.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

An August 2007 rating decision denied service connection for a disorder due to asbestos exposure.  The Veteran was notified of this decision and filed a timely Notice of Disagreement.  A Statement of the Case was issued in February 2008.  However, the Veteran did not file a timely Substantive Appeal.  Thus, this issue is not before the Board for appellate consideration.  See 38 C.F.R. § 20.200.  

The Board finds that the claim of service connection for a disorder due to asbestos exposure is a separate claim from the one currently pending as service connection for a chest condition because the Veteran was asserting that he had a specific disease or disability from the asbestos exposure.  Thus, the two matters will be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The issue of service connection for hepatitis C is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current chest condition manifested by shortness of breath or chest pain or a current diagnosis of costochondritis. 

2.  The current manifestations including chest pain, shortness of breath and decreased lung volumes on pulmonary function testing are not shown to be due to a chest condition or costochondritis that is due to an event or incident of the Veteran's period of active service.    


CONCLUSION OF LAW

The Veteran does not have a chest disability manifested by costochondritis, shortness of breath, or pain due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Prior to the initial adjudication of the claim in the November 2008 rating decision, the Veteran was provided with notice of VCAA in August 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate a claim for service connection, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice, pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records are associated with the claims folder.  

The Veteran was afforded VA examinations in July 2007 and September 2008 in order to determine the nature and etiology of the claimed chest disability manifested by costochondritis, shortness of breath or pain.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Discussion

In the present case, the Veteran asserts that he has a current chest disorder manifested by costochondritis, shortness of breath or pain that began during his period of active service.  

The service treatment records show that the Veteran first reported having complaints of chest wall pain brought on by running in May 1973.  The service treatment records dated in July 1973 indicate that he reported having chest pain on exertion for three months.  He reported having a sharp stabbing pain in the substernal area with exertion only.  The impression was chest wall pain.  A July 1973 service treatment record indicates that, on follow-up, no organic findings were detected.  

Additional service treatment records dated in July 1973 note that the Veteran had chest pain for 1 month that went away and then came back.  He had pain in the distal sternum and noticed the pain when running on physical training.  An examination revealed that the lungs were clear with good chest expansion.  The impression was that of costochondritis.  The Veteran was advised to stop smoking.  

An August 1973 service treatment record showed that the Veteran had chest pain on occasional exertion.  It was noted that the Veteran was grossly out of shape and advised to stop smoking.  The August 1973 separation examination noted that the Veteran reported having shortness of breath and pain or pressure in the chest.  An examination of the lungs and chest was normal.  A chest x-ray examination was negative.   

There is no evidence of treatment for a chest condition or costochondritis after service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the claimed disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

At the VA examination in July 2007, the Veteran reported that he had not been treated for shortness of breath or a chest condition since service.  He added that his current symptom of shortness of breath began about 10 years earlier with no particular precipitating event.  

The Veteran reported that he did not know of a specific inhalant exposure during his service in the Republic of Vietnam.   The examiner noted that he noticed being increasingly short of breath when going up stairs and having an occasional nagging cough.  The examiner added that, 10 years ago, the Veteran weighed 220 pounds and was 30 pounds more than when in service.  The examiner noted that currently, the Veteran continued to experience an increase and weighed 294 pounds.  

The Veteran's primary complaint with the shortness of breath was when he was climbing a flight of stairs, climbing a ladder, or walking briskly.  He was able to walk a half hour at a slower pace without shortness of breath.  He had no history of asthma, tuberculosis or dry cough.  He reported having an occasional dry cough, and his wife reported that he coughed every night.  He had required no treatment for his lungs.  

The Veteran underwent physical examination.  The impression was that of shortness of breath.  The examiner noted that, in service, the Veteran had shortness of breath with several diagnoses in addition to orthostatic hypotension.  The examiner concluded that there was no evidence that the Veteran had any pulmonary problems while in service related to his shortness of breath.  The examiner stated that, after service, the Veteran did not have any symptoms until about 10 years ago and therefore, his current shortness of breath symptoms are not related to his service complaints in 1973.  

The examiner noted that pulmonary function tests showed normal spirometry.  Lung volumes were decreased consistent with restriction that was very likely related to the Veteran's obesity.  The examiner also stated that the DLCO was decreased and not associated with any clinical pathology.  The examiner stated that a x-ray examination revealed evidence of prominent pulmonary markings but no history of asthma or chronic obstructive pulmonary disease.  There was no evidence of asbestos exposure.   

The Veteran was afforded another VA examination in September 2008 to determine the nature and likely etiology of the claimed costochondritis.  The examiner noted that he had occasional chest wall pain.  The examination was negative.  There was no tenderness of the sternum, and the lung sounds were normal.  

The examiner opined that there was no objective evidence on physical examination of any current diagnosis of costochondritis.  The examiner stated that there was no record of any treatment for costochondritis since leaving military service in 1973.  

The examiner concluded it was less likely than not that any current symptoms of chest wall pain were related to treatment for costochondritis in 1973.  The examiner stated that the costochondritis in 1973 had resolved and that there was no record of any medical treatment for costochondritis since 1973.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the 2007 and 2008 VA medical opinions to have great evidentiary weight in this case.  The VA examiners considered the claims folder including the service treatment records and the entire medical history including the Veteran's own statements in providing the requested medical opinion.  The examiners also provided a rationale and cited to the facts which supported the opinion.  Thus, the examiners' opinions adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has not submitted medical evidence to support his lay assertions that he has a current chest disorder manifested by shortness of breath or pain or a diagnosis of costochondritis that had its clinical onset during service.  

The Veteran is competent to identify an observable manifestations, such as chest pain or shortness of breath.  However, he is not competent to render a medical diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

Moreover, his lay statements, the Board finds, are not sufficient to establish a continuity of symptomatology referable to a chest condition manifested by costochondritis, shortness of breath or pain since his period of active duty.  

The Court has held that Congress specifically limited service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As discussed, the evidence shows that the Veteran reports having current symptoms of occasional chest pain and shortness of breath, but  a diagnosis of costochondritis is not shown.  

In fact, on review, his symptoms of shortness of breath and decreased lung volumes are found to have been attributable to the Veteran's obesity since service.  The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. 

Without a pathology to which the symptoms can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, on this record, the Board concludes that service connection for a chest condition manifested by costochondritis, shortness of breath and pain is not warranted 

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for a claimed chest condition manifested by costochondritis, shortness of breath or pain is denied.


REMAND

The Veteran asserts that he incurred hepatitis C in service due to the air gun inoculations/vaccinations and due to having dental work.  The service treatment records dated in August 1973 show that the Veteran had contracted venereal disease during his service in the Republic of Vietnam.  

In a VA Fast Letter 04-13, June 29, 2004, VA noted that a rating decision had been issued based on a statement which was incorrectly ascribed to a VA physician.  The purported statement was to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  

The Fast Letter then identified "key points" that included the fact that hepatitis C was spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

Another "key point" was the fact that hepatitis C could potentially be transmitted with the reuse of needles for tattoos, body piercing and acupuncture.  VA noted that population studies suggest HCV could be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below the comparable rates for HIV/AIDS or hepatitis B infection.  

The researchers studied five groups of monogamous couples, in which only one was infected with HCV.  Less than five percent of the uninfected partners became infected with HCV during the time periods studied.  

The Fast Letter concluded that the large majority of hepatitis C infections could be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  

It was noted that it was "essential" that the report upon which the determination of service connection was made included a full discussion of all modes of transmission, and a rationale as to why the examiner believed an air gun was the source of the veteran's hepatitis C. 

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that a medical examination is necessary in order to determine the nature and etiology of the Veteran's claimed hepatitis C and whether the current hepatitis C is due to a risk factor in service.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 

The RO should appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the hepatitis C.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify any VA or non-VA medical treatment received for the claimed Hepatitis C.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

2.  The RO should have the Veteran scheduled for a VA examination in order to determine the current nature and likely etiology of the claimed hepatitis C.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner should interview the Veteran in order to ascertain which hepatitis C risk factors pre-dated entry into service, those that occurred during service, and those that occurred post-service. 

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether any current hepatitis C at least as likely as not (50 percent probability) was due to an indentified risk factor to which the Veteran was exposed during his period of active duty including any service in the Republic of Vietnam.  

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should identify the evidence of record which supports the medical conclusions.  

If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


